In an action, inter alia, to declare invalid the zoning classification of a parcel of real property located within the Town of Oyster Bay, plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Pantano, J.), dated July 28, 1981, as granted the town defendants’ motion to strike plaintiff’s interrogatories numbered 1 through 4. Order reversed insofar as appealed from, without costs or disbursements, and motion to strike denied. The time to answer the interrogatories is extended until 20 days after service upon the town defendants of a copy of the order to be made hereon, with notice of entry. Special Term held that the interrogatories inquired into the motivations underlying the enactment of legislation. Although a party may seek, by pretrial discovery, information relating to the purpose of challenged legislation, it is impermissible to inquire into motive. (Consolidated Petroleum Term, v Incorporated Vil. of Port Jefferson, 75 AD2d 611; Burack v Town of Poughkeepsie, 32 AD2d 806.) Following a complete review of the record herein we are of the opinion that the interrogatories properly seek the factual basis for the town’s denial of a change in the zoning classification, and those factors which distinguish the subject property from parcels of land similarly situated which were granted a change in their classifications. These facts are material and necessary to the plaintiff’s preparation of the action. Gulotta, J. P., Thompson, Brown and Niehoff, JJ., concur.